Citation Nr: 0402837	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  96-21 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the residuals of a 
cholecystectomy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel






INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.  He also had periods of active duty training 
from November 1976 to November 1996 with the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for status post cholecystectomy.


FINDINGS OF FACT

1.  While on a period of active duty for training in November 
1993, the veteran presented to a medical facility with 
complaints of left upper quadrant pain.  

2.  Medical work-up of the veteran's complaints at the time 
revealed the presence of gallstones in the gallbladder, and a 
splenic infarct versus splenic phlegmon.  

3.  The general medical consensus at the time was that the 
veteran's symptoms were due to the spleen.  

4.  The veteran's spleen was surgically removed in November 
1993.  

5.  During the same operation during which the veteran's 
spleen was removed, his gallbladder was removed, with the 
pathology report reflecting diagnoses of chronic 
cholecystitis and cholelithiasis.  

6.  Recently obtained VA medical opinion was that the 
veteran's gallstones were an incidental finding in 1993, but 
that the etiology of the gallstones was unknown.  

7.  There exists a reasonable doubt as to whether the 
gallstones noted in 1993, which prompted the surgical removal 
of the gallbladder at that time, were incurred in or 
aggravated during service.   


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the 
residuals of a cholecystectomy may be considered to have been 
incurred during service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107 (West 2003); 38 C.F.R. § 3.102 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disease or injury which was incurred or aggravated while 
performing active duty for training or for injury incurred 
while performing inactive duty for training.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2003).

The facts in this case may be briefly summarized.  While on a 
period of active duty for training in November 1993, the 
veteran presented to a medical facility with complaints of 
left upper quadrant pain, fever, chills and sweats.  An 
ultrasound revealed the presence of gallstones in the 
gallbladder and a CT scan revealed the presence of what was 
interpreted as a splenic infarct versus splenic phlegmon.  
Consultation with other military medical centers yielded the 
conclusion that the source of the veteran's fever was the 
spleen and that it needed to be removed, if not 
therapeutically, then diagnostically.  This was subsequently 
accomplished, and during the same operation, the veteran's 
gallbladder, which contained "a couple of stones," was 
surgically removed.  The veteran's discharge diagnosis was 
splenic abscess/infarct and cholelithiasis, with the 
gallbladder pathology report reflecting diagnoses of 
"chronic cholecystitis and cholelithiasis."  

Following these events, the veteran submitted his application 
for service connection in June 1994.  Service connection was 
established for a disability characterized as status post 
splenectomy in an April 1995 rating action, with the 
disability evaluated as 30 percent disabling effective from 
December 1993.  Service connection was denied for the 
residuals of a cholecystectomy, and this appeal ensued.  

In denying the veteran's current claim, the RO found that the 
gallstones pre-existed the veteran's period of service and 
were not shown to have been aggravated during that service.  
In this regard, however, the Board has found no specific 
evidence in the claims file that establishes the presence of 
the gallstones in the veteran's gallbladder prior to his 
period of active duty for training in November 1993.  
Moreover, even if they were present prior to that period of 
service, as suggested both by the 1993 pathology report 
showing "chronic" problems, and by the physician who 
examined the veteran in connection with this claim in 
February 2003, when it was noted that the gallstones were an 
incidental finding in 1993, the fact remains that the 
gallbladder was removed during that 1993 surgery.  Clearly, 
the gallbladder would not have been removed for no reason.  
The fact that it was removed suggests that it was medically 
necessary, which in turn supports the conclusion that the 
condition of the gallbladder was worse than it had been at 
the onset of this particular period of service; i.e., 
aggravated.  This is further supported (or at minimum, it is 
not contradicted) by the conclusion of the VA physician who 
examined the veteran in February 2003, that the etiology of 
the veteran's gallstones was "undetermined."  

Under the unique circumstances of this case, the Board finds 
that the evidence in its entirety is sufficient to bring the 
case into relative equipoise on the question of whether the 
veteran may be considered to have incurred or aggravated a 
gallbladder disability during his 1993 period of service, as 
to require its surgical removal during that period of 
service.  Granting the veteran the benefit of the doubt, the 
Board concludes that a basis upon which to establish service 
connection for the residuals of the veteran's cholecystectomy 
has been presented in this case, and his appeal is therefore, 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In view of the complete grant of benefits sought on this 
appeal, a discussion of whether or not there has been full 
compliance with the duty to notify and the duty to assist the 
veteran in this case as set out in 38 U.S.C.A. §§ 5103, 5103A 
is not necessary.  


ORDER

Service connection for the residuals of a cholecystectomy is 
granted.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



